C-13-11(c)              Case 19-10237       Doc 14     Filed 04/16/19     Page 1 of 1
(4/18)



                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA
                                         GREENSBORO DIVISION


In Re:                                                 )
                                                       )
Diaz-Bandera, Darlene            xxx-xx-4354           )
515 Climax St.                                         )       Case No. 19-10237 C-13G
Graham, NC 27253                                       )
                                                       )
                                                       )
                                 Debtor.               )


                        NOTICE OF PLAN AND TIME FOR FILING OBJECTION THERETO


         1. The plan filed by the Debtor on March 4, 2019, Docket No. 2 (“Proposed Plan”), will be
confirmed without a hearing after the time period for filing objections has expired unless a timely
objection is filed or the Court issues a further notice of hearing on confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on May 21, 2019, at 2:00 p.m., in Courtroom #1, Second
Floor, 101 South Edgeworth Street, Greensboro, NC. The party objecting must appear at the hearing.

         3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, P.O. Box 26100, Greensboro, NC, 27420-6100, with copies served on (1) Anita Jo
Kinlaw Troxler, Standing Trustee, P.O. Box 1720, Greensboro, NC 27402-1720; (2) the Attorney for the
Debtor; and (3) the Debtor. If the objecting party is a business entity other than a sole proprietorship,
the objection must be filed by legal counsel admitted to practice in this Court.

        4. The Debtor and the Attorney for the Debtor are required to appear at any hearing on
confirmation.

             5.   Any order confirming the plan will be served on all parties.



         DATE: April 16, 2019                                  Office of the Clerk
                                                               Reid Wilcox, Clerk
